Citation Nr: 0719729	
Decision Date: 06/29/07    Archive Date: 07/05/07

DOCKET NO.  05-29 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for tinea versicolor.

2.  Entitlement to service connection for residuals of 
generalized viral infection, (claimed as residuals of spinal 
meningitis).


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel


INTRODUCTION

The veteran had active service from April 1955 to September 
1957.

This matter comes before the Board of Veterans' Appeals on 
appeal from a May 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In October 2006, the veteran testified at a videoconference 
hearing before the undersigned Veterans' Law Judge.


FINDINGS OF FACT

1.  Tinea versicolor affects less than 40 percent of the 
entire body or exposed areas and does not require constant or 
near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs.

2.  There is no evidence of a nexus between a generalized 
viral infection treated during service and any current 
disability.  


CONCLUSIONS OF LAW

1.  An initial evaluation in excess of 30 percent for tinea 
versicolor is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§  4.3, 4.7, 4.118, Diagnostic Code 7806 
(2006).

2.  Service connection for residuals of generalized viral 
infection, (claimed as residuals of spinal meningitis) is not 
established.  38 U.S.C.A.  §§ 1101, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law. Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112, 119-20 (2004), the Court specifically 
held that the VCAA requires VA to provide notice that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court has indicated that notice under the 
VCAA must be given prior to an initial unfavorable decision 
by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2006). 

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002).  In this case, as explained below, VA has 
strictly complied with the VCAA by providing the veteran 
adequate notice and assistance with regard to the claims on 
appeal.  Accordingly, the veteran is not prejudiced by the 
Board's decision to proceed with the disposition of this 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
 § 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

A. Duty to Notify

In a May 2004 letter, the RO provided the veteran with VCAA 
notice on his claim for service connection for residuals of a 
generalized viral infection.  This letter notified the 
veteran of the information and evidence required to 
substantiate a claim for service connection.  This letter 
also explained VA's duty to assist with the development of 
the veteran's claim and stated what types of evidence VA 
would be responsible for obtaining and what type of evidence 
VA would assist the veteran in obtaining.  This letter 
advised the veteran to submit any relevant evidence in his 
possession.  

A November 2004 letter provided the veteran with VCAA notice 
in regard to his claim for service connection for tinea 
versicolor.  This letter also explained VA's duty to assist 
under the VCAA, stated what evidence VA would be responsible 
for obtaining and what evidence VA would assist the veteran 
in obtaining and advised the veteran to submit any relevant 
evidence in his possession.  

These notices complied with the timing requirements set forth 
in Pelegrini, as they were provided prior to the initial 
unfavorable rating decision.

The veteran's claim for a higher initial rating for tinea 
versicolor arises from a May 2005 notice of disagreement 
which took issue with the 10 percent rating assigned for the 
condition.   Pursuant to VAOPGCPREC 8-2003 (December 22, 
2003), 38 U.S.C.A. § 5103(a) does not require VA to provide 
notice of the information and evidence necessary to 
substantiate a newly raised claim.  As noted above, the 
veteran took issue with the original 10 percent disability 
evaluation assigned for tinea versicolor.  According to 
VAOPGCPREC 8-2003, if in response to notice of its decision 
on a claim for which VA has already given the section 5103(a) 
notice, VA receives a NOD that raises a new issue, section 
7105(d) only requires VA to take proper action and issue a 
Statement of the Case (SOC) if the disagreement is not 
resolved.  The RO properly issued a July 2005 SOC and July 
and a February 2006 Supplemental Statement of the Case 
(SSOC), which contained the pertinent laws and regulations, 
including the schedular criteria, and explained why the 
veteran's claim for an increased rating was denied.  Thus, a 
VCAA notification letter is not necessary for the issue of 
entitlement to a higher initial evaluation for tinea 
versicolor.

The Board finds that the duty to notify has been satisfied.  
All the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims. 
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

B.  Duty to Assist

The RO made reasonable and appropriate efforts to assist the 
veteran in the development of these claims.  The relevant 
evidence, including service medical records, post-service VA 
medical records and private records identified by the veteran 
has been associated with the claims file.  The veteran has 
not identified any outstanding evidence that is relevant to 
these claims.

The veteran has also been afforded VA examinations for the 
claims on appeal, in accordance with the requirements of § 
3.159(c)(4).  The Board concludes that the requirements of 
the duty to assist have been satisfied in this case, and the 
Board may proceed to consider the veteran's claims.

II.  Analysis of Claims

A. Increased Rating for Tinea Versicolor 

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2006).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2006).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found. In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  The 
degree of impairment resulting from a disability is a factual 
determination in which the Board must focus on the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994).

In both claims for an increased rating on an original claim 
and an increased rating for an established disability, only 
the specific criteria of the Diagnostic Code are to be 
considered.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R.
§ 4.1 (2006).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in the case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).

The veteran's skin disability has been rated under Diagnostic 
Code 7806, pertaining to dermatitis or eczema.  Under 
Diagnostic Code 7806, a 10 percent rating is warranted for 
dermatitis or eczema when at least 5 percent, but less than 
20 percent, of the entire body, or at least 5 percent but 
less than 20 percent, of exposed areas are affected, or; 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs are required for a total 
duration of less than six weeks during the past 12-month 
period.  A 30 percent rating applies when 20 to 40 percent of 
the entire body or 20 to 40 percent of exposed areas are 
affected; or; systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of six weeks or more, but not constantly, during the past 12-
month period.  A maximum 60 percent rating is applicable 
where more than 40 percent of the entire body or more than 40 
percent of exposed areas are affected, or constant or 
near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs are required during the past 
12-month period.  The rating criteria provide that dermatitis 
or eczema are to be rated as disfigurement of the head, face, 
or neck (DC 7800) or scars (DC's 7801, 7802, 7803, 7804, or 
7805), depending upon the predominant disability.  38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (2006)

Service connection for tinea versicolor was granted in a May 
2005 rating decision, and a 10 percent evaluation was 
assigned.  A February 2006 rating decision increased the 
evaluation to 30 percent, effective May 28, 2004.

The evidence in this case includes service medical records, 
post-service VA outpatient treatment records and VA 
examination reports.  After a review of the evidence and for 
the reasons set forth below, the Board concludes that a 
rating in excess of 30 percent is not warranted.  

VA outpatient dermatology clinic records dated from 2001 to 
2004 note a history of fungus on the body.  The VA records 
contain findings of chronic hypopigmentation on the upper 
extremities and trunk, as well as large diffuse patches of 
hyperpigmented macules.   These records show that the veteran 
has used ketoconazole and over-the-counter creams for 
treatment.  

The veteran had a VA examination in November 2005.  The VA 
examiner reviewed the claims file.  The examiner noted a 
history of tinea versicolor and chronic pruritis.   The 
examiner noted that during the preceding 12 months the 
veteran was treated with ketoconazole daily for 10 days and 
had maintenance with ketoconazole shampoo and cream.  The 
examiner diagnosed tinea versicolor.  The examiner opined 
that this condition affected 25 percent of the entire body.  

The veteran had a VA examination in March 2005.  The examiner 
interviewed the veteran.  The veteran reported that his skin 
condition is present constantly and that the affected areas 
itch constantly.  The veteran reported that this condition 
was treated with two doses of ketoconazole in the preceding 
year.  He reported that this treatment transiently improved 
his symptoms and did not cause any side effects.  On physical 
examination, the examiner noted hyperpigmented scaly patches 
on the neck, trunk, arms and legs.   The examiner observed 
that approximately three percent of exposed surfaces and five 
percent of the entire body surface area was involved.

The veteran presented testimony in support of this claim in 
an October 2006 video hearing.  He stated that he has itching 
and irritation of his skin that is worse in the summer 
months.  The Board acknowledges the veteran's statements in 
this regard.  The veteran has also submitted several lay 
statements describing his symptoms and indicating that his 
skin is irritable and itchy in the summer.  However, as noted 
above, in making a determination regarding an increased 
rating, the Board may only consider the specific criteria of 
the rating schedule.  See Massey, supra.

Applying this evidence to the rating criteria set forth 
above, the Board concludes that the evidence does not support 
a rating in excess of 30 percent.  Diagnostic Code 7806 
provides for a 60 percent evaluation where the evidence 
demonstrates that more than 40 percent of the entire body or 
more than 40 percent of exposed areas are affected, or that 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs are required 
during the past 12-month period.   There is no medical 
evidence demonstrating that tinea versicolor affects more 
than 40 percent of the entire body or more than 40 percent of 
exposed areas or has required constant of near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs during a 12-month period.  Therefore, 
the requirements for a 60 percent evaluation are not met.  
The rating schedule is designed to accommodate changes in 
condition; therefore, the veteran may be awarded an increased 
evaluation in the future should his skin disability picture 
change.  See 38 C.F.R. § 4.1.  At present, however, a 30 
percent evaluation is the most appropriate given the medical 
evidence of record.

For the foregoing reasons, the Board concludes that the 
criteria for an evaluation in excess of 30 percent for tinea 
versicolor have not been met.  In reaching this decision, the 
Board considered the complete history of the disability at 
issue as well as the current clinical manifestations and the 
effect the disability has on the earning capacity of the 
veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  The Board also 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as there is not an approximate balance of 
positive and negative evidence, reasonable doubt could not be 
resolved in the veteran's favor.  As there is a preponderance 
of the evidence is against the veteran's claim, it must be 
denied.

Finally, the Board finds that the evidence does not reflect 
that the veteran's tinea versicolor has caused marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitated any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
Hence, the Board is not required to remand this matter to the 
RO for the procedural actions outlined in 38 C.F.R. 
3.321(b)(1) (2006) for the assignment of an extraschedular 
evaluation.


B.  Service connection for residuals of generalized viral 
infection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. §§ 1131 (West 2002).  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Service connection may also be presumed for certain diseases, 
as provided in 
§ 3.309, if it is shown that the veteran served continuously 
for 90 days or more during a period of war or during 
peacetime after December 31, 1946, such disease became 
manifest to a degree of 10 percent within one year from the 
date of discharge, and there is no evidence of record 
establishing otherwise.  38 U.S.C.A. §§ 1101, 1112(a), 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2006).  
Presumptive periods are not intended to limit service 
connection to diseases so diagnosed when the evidence 
warrants direct service connection.  38 C.F.R. § 3.303(d). 

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999); see 
also Pond v. West, 12 Vet. App. 341, 346 (1999).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service medical records show that the veteran was seen in 
October 1955 with complaints of nausea and vomiting, stiff 
back and elevated temperature and was transferred to the U.S. 
Naval Hospital in Oakland for observation and treatment.  He 
was diagnosed with generalized viral infection, type 
undetermined.  Records reflect that the veteran was 
discharged to duty in December 1955.  The service medical 
records are negative for any further complaints or findings 
of viral infection.   The September 1957 report of separation 
examination is negative for any findings of viral infection.   

The veteran asserts that he currently has residual symptoms 
of the viral infection treated during service.  At the 
videoconference hearing, the veteran testified that his 
current symptoms include itching eyes and upset stomach.  He 
testified that he has experienced symptoms of stomach upset 
since service.  The veteran also asserts in written 
statements that he has back problems related to lumbar 
punctures that were performed during service.    

The veteran underwent a VA neurology examination in March 
2005.  The VA examiner reviewed the claims file.  The VA 
examiner noted that the veteran was seen in October 1955 with 
symptoms of fevers, chills, occipital headaches radiating to 
the neck and back and epigastric distress.  The examiner 
noted that the veteran was admitted to the U.S. Naval 
Hospital in Oakland for further evaluation.   The examiner 
noted that the discharge diagnosis was changed to generalized 
viral infection.  The examiner noted that the service 
discharge examination mentioned no residuals.  The examiner 
also noted the veteran's history of lumbar surgery in 1978 
and 1990 and of diabetes mellitus, diagnosed in the mid-
1990's.  The VA examiner interviewed the veteran.  The 
veteran's complaints included low back pain.  The veteran 
reported that his low back pain began after he underwent a 
lumbar puncture during service.  Other complaints reported by 
the veteran included numbness and tingling in both feet and 
occasional sharp stabbing pains in the right foot.    

The examiner diagnosed chronic mechanical low back pain, most 
likely secondary to degenerative disc disease involving the 
lumbosacral spine; peripheral neuropathy, sensory greater 
than motor, moderate in severity, more likely than not 
related to underlying diabetes mellitus, type 2; and left 
median motor neuropathy at the wrist, likely compressive 
(carpal tunnel syndrome).

The VA examiner noted that the veteran suffered an episode of 
viral infection with meningeal features during service.  The 
examiner further noted that the veteran recovered well from 
this ailment and that no residuals were noted in the medical 
evaluations following the recovery.  The examiner opined that 
the veteran's low back pain is not causally related to the 
lumbar punctures and hospitalization during service.  The 
examiner stated that the course of the veteran's symptoms and 
the nature of the symptomatology suggests symptom causation 
secondary to degenerative changes in the lumbar spine.  The 
examiner further stated that the veteran's evaluation is 
consistent with peripheral neuropathy, sensory greater than 
motor, moderate in severity.  The examiner stated that 
peripheral neuropathy is most likely secondary to underlying 
diabetes mellitus, type 2 and that there is no evidence to 
suggest that it is linked in any way to the viral infection 
in service.

As noted above, a grant of service connection requires 
medical evidence of (1) current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  See 
Hickson, supra.; Pond, supra.   There is no evidence in this 
case establishing a link between a generalized viral 
infection during service and any current disability.  The 
veteran's own statements provide the only evidence of a 
nexus.  The Court has held that evidence that requires 
medical knowledge must be provided by someone qualified as an 
expert by knowledge, skill, experience, training, or 
education.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Accordingly,  the veteran's own assertions regarding 
causation are not sufficient to provide a nexus to service. 

The Board notes that the veteran has submitted several 
internet articles regarding symptoms and long-term 
complications of meningitis.  These articles are not 
probative evidence of causation, as they do not specifically 
relate to the veteran's particular case and in particular do 
not contain any analysis regarding the claimed connection 
between the viral infection during service and a current 
disability.  Medical treatise evidence can, in some 
circumstances, constitute competent medical evidence.  See 
Wallin v. West, 11 Vet. App. 509, 514 (1998); see also 38 
C.F.R. § 3.159(a)(1) [competent medical evidence may include 
statements contained in authoritative writings such as 
medical and scientific articles and research reports and 
analyses].  However, the Court has held that medical evidence 
that is speculative, general or inconclusive in nature cannot 
support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 
(1993); Beausoleil v. Brown, 8 Vet. App. 459, 462 (1996); 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996).

The Board concludes that there is a preponderance of evidence 
against the veteran's claim for service connection for 
residuals of a generalized viral infection.  As the evidence 
is not in relative equipoise, the veteran may not be afforded 
the benefit of the doubt.  Rather, as there is a 
preponderance of the evidence against the claim for service 
connection, it must be denied.


ORDER

A rating in excess of 30 percent for tinea versicolor is 
denied.

Service connection for residuals of generalized viral 
infection is denied.


____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


